Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 3-11, 13-18 and 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Schuetz et al. (Patent No. US 5,150,049; hereinafter Schuetz).
Regarding Claim 1, Schuetz teaches a hydraulic cylinder (cylinder 10 in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65) comprising: 
an elongate body (See elongated body in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65) defining an internal cavity (See internal cavity inside elongated body in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65) that extends along a longitudinal axis of the elongate body (See elongated body extends longitudinal axis 28 in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65); 
a pair of end cap (See pair of end cap 34 in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65) at opposite ends of the elongate body (34’s are in opposite direction of elongated body extends in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65); 
a piston (piston 20 in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65) and rod assembly (rod assembly 32 in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65) at least partially in the internal cavity (20 and 32 are partially inside the cavity of elongated body in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65), the piston and rod assembly being movable in a direction of the longitudinal axis (32 and 20 are displaced/movable in Fig. 3 and Fig. below; See Col. 3, Lines 25-40); 
a position sensor (30 and 26 in Fig. 3 and Fig. below; See Col. 3, Lines 50-60) and a sensor rod (See sensor rod 36 with 30 in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65) in the internal cavity (30 and sensor rod are in internal cavity in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65), the sensor rod extending along the longitudinal axis (sensor rod is extending in longitudinal axis 28 in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65); and 
a sensor retainer (42 and 50 in Fig. 3 and Fig. below; See Col. 3, Lines 60-70) assembly in the internal cavity (42 and 50 are in internal cavity in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65), the sensor retainer assembly being coaxial with the sensor rod and adapted to retain the sensor rod at the longitudinal axis (42/50 and sensor rod are coaxial and 42/50 retains sensor rod 36 in longitudinal axis 28 in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65), the sensor retainer assembly (42 and 50 in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65) including: 
an annular body (52/40 in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65) defining a bore extending from opposite ends of the annular body (See the bore inside body 52 and bore extends from top to bottom which is opposite of 52 in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65), the bore being adapted to receive the sensor rod (sensor rod 36 is received by the bore in Fig. 3 and Fig. below) such that the sensor rod extends from the opposite ends of the annular body (sensor rod extends from right to left which is opposite of 52 in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65),
 a magnet ring (46/48 in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65) disposed in the bore (46/48 is disposed inside bore in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65) at an inner wall of the annular body (46/48 is disposed inner wall of 52 in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65), the magnet ring being radially outward of the sensor rod (ring 46/48 is on the surface of sensor rod 36, therefore radially outward of sensor rod 36 in fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65), and one or more magnets fixedly disposed between the annular body and the magnet ring (30 has magnet and 30 is in between 40 and 46/48 in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65) in a radial direction of the annular body (30 is in radial direction of 40 in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65), the one or more magnets being radially outward of the sensor rod (30 is radially outward of sensor rod 36 in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65).

    PNG
    media_image1.png
    928
    1191
    media_image1.png
    Greyscale

Regarding Claim 3, Schuetz teaches the hydraulic cylinder according to Claim 1, wherein each of the one or more magnets is molded between the annular body and the magnet ring (one or more magnets are molded in 30 and 30 is in between 40 and 46/48 in Fig. 3; See Col. 3, Line 10 through Col. 5 Line 65).
Regarding Claim 4, Schuetz teaches the hydraulic cylinder according to Claim 1, wherein no portion of each of the one or more magnets contacts the sensor rod (no portion of 30 contacts sensor rod 36 in Fig. 3; See Col. 3, Line 10 through Col. 5 Line 65).
Regarding Claim 5, Schuetz teaches the hydraulic cylinder according to Claim 1, wherein an inner wall of the magnet ring contacts the sensor rod (inner wall of 46/48 contacts sensor rod 36 in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65).

    PNG
    media_image2.png
    823
    958
    media_image2.png
    Greyscale

Regarding Claim 6, Schuetz teaches the hydraulic cylinder according to Claim 1, wherein no portion of the magnet ring extends from the annular body (no portion of 46/48 extends from annular body 52 in Fig. 3; See Col. 3, Line 10 through Col. 5 Line 65).
Regarding Claim 7, Schuetz teaches the hydraulic cylinder according to Claim 1, wherein an outer wall of the magnet ring is fixed to the inner wall of the annular body via friction fit, snap fit, or threading (inner wall of 46/48 is fixed to annular body 50 via snap fit 52 in Fig. 3; See Col. 4, Lines 30-40; See Col. 3, Line 10 through Col. 5 Line 65).
Regarding Claim 8, Schuetz teaches a retainer assembly adapted to interface with a sensor rod of an in- cylinder position sensor assembly of a fluid cylinder (See Col. 3, Line 10 through Col. 5 Line 65), the retainer assembly comprising:
an annular body (See annular body 42/44/50 in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65) defining a bore extending from a first end of the annular body to a second end of the annular body opposite the first end (See bore, first end, second end of annular body in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65), the bore being adapted to receive the sensor rod (bore receives sensor rod 36 in Fig. 3 and Fig. below) such that the sensor rod extends from the first and second ends of the annular body (See sensor rod 36 extends from first end to second end in Fig. 3 and Fig, below; See Col. 3, Line 10 through Col. 5 Line 65) ;
a sleeve (See the sleeve in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65) disposed in the bore at an inner wall of the annular body (sleeve is inside the bore and in between inner wall of 42 and 44 in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65), a length of the sleeve being less than a length of the annular body (length of sleeve is less that the length/distance of 42 to 44 in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65); and
one or more magnets (30 in fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65) fixedly molded between the annular body and the sleeve in a radial direction of the annular body (magnet 30 is molded between annular body 42/44/50 and sleeve in radial direction in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65).

    PNG
    media_image3.png
    891
    969
    media_image3.png
    Greyscale

Regarding Claim 9, Schuetz teaches the retainer assembly according to Claim 8, wherein no portion of each of the one or more magnets is exposed from the annular body and the sleeve (no portion of magnet 30 is disposed from annular body to sleeve in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65).

    PNG
    media_image3.png
    891
    969
    media_image3.png
    Greyscale

Regarding Claim 10, Schuetz teaches the retainer assembly according to Claim 8, wherein the bore has a greater cross-sectional area at the first end of the annular body than at the second end of the annular body (first end of the bore doesn’t have 46/48, therefore first end of the bore has greater cross-sectional area than second end because 46/48 occupies some area at second end in Fig. 3; See Col. 3, Line 10 through Col. 5 Line 65).
Regarding Claim 11, Schuetz teaches the retainer assembly according to Claim 8, wherein an outer diameter of the annular body at a first end portion thereof is greater than an outer diameter of the annular body at a second end portion thereof (annular body 40exists only at first end in Fig. 3 and Fig. below, therefore outer diameter of the annular body at a first end portion thereof is greater than an outer diameter of the annular body at a second end portion; See Col. 3, Line 10 through Col. 5 Line 65).

    PNG
    media_image3.png
    891
    969
    media_image3.png
    Greyscale

Regarding Claim 13, Schuetz teaches the retainer assembly according to Claim 8, wherein no portion of the sleeve extends from the first end or the second end of annular body (no portion of sleeve extends from first end of 40 to second end in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65).

    PNG
    media_image3.png
    891
    969
    media_image3.png
    Greyscale

Regarding Claim 14, Schuetz teaches the retainer assembly according to Claim 8, wherein an outer wall of the sleeve is fixed to the inner wall of the annular body via friction fit, snap fit, or threading (outer wall of sleeve is fixed to inner wall of 40 via thread 38 in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65).

    PNG
    media_image3.png
    891
    969
    media_image3.png
    Greyscale

Regarding Claim 15, Schuetz teaches a method regarding a retainer assembly (retainer assembly 42 and 50 in Fig. 3 and Fig. below; See Col. 3, Lines 60-70) adapted to interface with a sensor rod of an in-cylinder position sensor assembly of a fluid cylinder (cylinder 10 in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65), the method comprising:
providing an annular body of the retainer assembly (See annular body 42/44/50 in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65), the annular body defining a bore extending from a first end of the annular body to a second end of the annular body opposite the first end (See bore, first end, second end of annular body in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65);
providing a sleeve of the retainer assembly (See the sleeve in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65), the sleeve being disposed in the bore at an inner wall of the annular body (sleeve is inside the bore and in between inner wall of 42 and 44 in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65); and
providing one or more magnets of the retainer assembly (30 in fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65), the one or more magnets being fixedly molded between the annular body and the sleeve in a radial direction of the annular body (magnet 30 is molded between annular body 42/44/50 and sleeve in radial direction in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65).

    PNG
    media_image3.png
    891
    969
    media_image3.png
    Greyscale

Regarding Claim 16, Schuetz teaches the method according to Claim 15, further comprising:
assembling the retainer assembly to a piston (piston 20 in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65) and rod assembly (rod assembly 32 in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65) of the fluid cylinder; and
providing the sensor rod through the bore of the annular body of the retainer assembly such that the sensor rod (rod assembly 36 in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65) extends from the first end and the second end of the annular body and is radially inward of the piston and rod assembly (rod 36 is extending in longitudinal axis 28 from first end to second end and inward from piston 20 in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65).

    PNG
    media_image4.png
    742
    817
    media_image4.png
    Greyscale

Regarding Claim 17, Schuetz teaches the method according to Claim 15, further comprising inserting the sleeve in the bore from the second end of the annular body such that each of the one or more magnets is between the annular body and the sleeve in the radial direction of the annular body (sleeve is inserted into the bore in Fig. 3 and Fig. below so that magnet 30 is in between them; See Col. 3, Line 10 through Col. 5 Line 65).

    PNG
    media_image3.png
    891
    969
    media_image3.png
    Greyscale

Regarding Claim 18, Schuetz teaches the method according to Claim 15, wherein each of the one or more magnets is in-molded to the inner wall of the annular body or out-molded to an outer wall of the sleeve prior to assembling the sleeve and the annular body (magnet 30 is molded between annular body 42/44/50 and sleeve in radial direction in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65).

    PNG
    media_image3.png
    891
    969
    media_image3.png
    Greyscale

Regarding Claim 20, Schuetz teaches the method according to Claim 15, wherein each of the one or more magnets is provided in a cutout of the sleeve (magnet 30 is in cutout of sleeve in Fig. 3 and Fig. below; See Col. 3, Line 10 through Col. 5 Line 65).

    PNG
    media_image3.png
    891
    969
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schuetz in view of Heimann, JR. et al. (Pub NO. US 2003/0122539 A1; hereinafter Heimann).
Regarding Claim 2, Schuetz teaches the hydraulic cylinder according to Claim 1. Schuetz is silent about wherein the magnet ring is made of a non-metallic material. 
Heimann teaches regarding sensor (See abstract) wherein the magnet ring is made of a non-metallic material (See [0059]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of  Schuetz by using magnet ring is made of a non-metallic material, as taught by Heimann in order to reduce risk of damage (Heimann; abstract).
7.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schuetz in view of Hook et al. (Pub NO. US 2013/0277114 A1; hereinafter Hook).
Regarding Claim 19, Schuetz teaches the method according to Claim 15,
wherein a length of the sleeve is less than a length of the annular body (length of sleeve is less that the length/distance of 42 to 44 in Fig. 3 and Fig. below), and
wherein an outer wall of the sleeve is fixed to the inner wall of the annular body via friction fit, snap-fit, or threading (outer wall of sleeve is fixed to inner wall of 40 via thread 38 in Fig. 3 and Fig. below).

    PNG
    media_image3.png
    891
    969
    media_image3.png
    Greyscale

Schuetz is silent about wherein the sleeve is made of a non-metallic material.
Hook teaches regarding sensor (See [0013]) wherein the sleeve is made of a non-metallic material (See [0015]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Schuetz by using sleeve is made of a non-metallic material, as taught by Hook in order to achieve high temperature rating (Hook; [0015]).


Allowable Subject Matter

8.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Regarding Claim 12, none of the prior art fairly teaches or suggests the retainer assembly according to Claim 8, wherein an inner diameter of the bore at a first end portion of the annular body changes and an inner diameter of the sleeve at a second end portion of the annular body is constant for a predetermined length from the second end of the annular body.


Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. Kapaan et al. (Patent NO. US 6,315,457 B1) discloses Bearing Assembly.
	b. KANNO et al. (Pub NO. US 2017/0296039 A1) discloses Connection Structure.
	c. Cinquin et al. (Pub NO. US 2011/0126844 A1) discloses Device for Positioning Tool.


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867



/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858